UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Kelly Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP treet, N.W. Washington, D.C. 20005 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS. DAILY INCOME FUND Portfolio of Investments March 28, 2013 (Unaudited) Interest Maturity Face Rate/Yield Date Amount Value CORPORATE BONDS (9.8% of portfolio) General Electric Capital Corp. 4.80 % 05/01/13 $ $ International Business Machines Corp. 06/15/13 John Deere Capital Corp. 04/03/13 John Deere Capital Corp. 06/17/13 John Deere Capital Corp. 09/09/13 Johnson & Johnson 05/15/13 PACCAR Financial Corp. 06/17/13 Wal-Mart Stores, Inc. 04/15/13 Wal-Mart Stores, Inc. 05/01/13 Wal-Mart Stores, Inc. 06/01/13 Total Corporate Bonds (Cost $20,161,610) COMMERCIAL PAPER (56.1% of portfolio) American Honda Finance Corp. 05/22/13 American Honda Finance Corp. 05/24/13 American Honda Finance Corp. 05/24/13 American Honda Finance Corp. 07/08/13 BMW US Capital LLC (a) 04/09/13 BMW US Capital LLC (a) 04/11/13 BMW US Capital LLC (a) 04/11/13 BMW US Capital LLC (a) 04/12/13 BMW US Capital LLC (a) 05/01/13 BMW US Capital LLC (a) 05/13/13 Chevron Corp. (a) 05/13/13 Coca-Cola Co. (a) 04/02/13 Coca-Cola Co. (a) 04/15/13 Coca-Cola Co. (a) 05/16/13 Coca-Cola Co. (a) 05/23/13 Coca-Cola Co. (a) 06/04/13 Coca-Cola Co. (a) 06/11/13 Coca-Cola Co. (a) 08/23/13 ConocoPhillips Qatar Funding Ltd. (a) 04/18/13 ConocoPhillips Qatar Funding Ltd. (a) 05/07/13 ConocoPhillips Qatar Funding Ltd. (a) 06/11/13 ConocoPhillips Qatar Funding Ltd. (a) 06/18/13 General Electric Capital Corp. 04/04/13 General Electric Capital Corp. 05/17/13 General Electric Capital Corp. 07/11/13 Google Inc. (a) 05/02/13 Google Inc. (a) 05/15/13 Google Inc. (a) 05/21/13 Google Inc. (a) 06/11/13 John Deere Bank SA (a) 04/08/13 John Deere Bank SA (a) 04/23/13 Metlife Funding Inc. 05/21/13 Nestle Capital Corp. (a) 04/23/13 Nestle Capital Corp. (a) 05/20/13 Nestle Capital Corp. (a) 06/05/13 Nestle Capital Corp. (a) 06/06/13 Nestle Capital Corp. (a) 07/16/13 Nestle Capital Corp. (a) 08/27/13 Parker Hannifin Corp. (a) 04/04/13 Parker Hannifin Corp. (a) 07/02/13 Proctor & Gamble Co. (a) 04/29/13 Proctor & Gamble Co. (a) 05/06/13 Proctor & Gamble Co. (a) 05/31/13 Proctor & Gamble Co. (a) 06/17/13 DAILY INCOME FUND Portfolio of Investments March 28, 2013 (Unaudited) Interest Maturity Face Rate/Yield Date Amount Value COMMERCIAL PAPER (CONTINUED) Total Capital Canada, Ltd. (a) % 05/22/13 $ $ Toyota Motor Credit Corp. 04/10/13 Toyota Motor Credit Corp. 05/10/13 UBS Finance Delaware LLC 04/08/13 Unilever Capital Corp. (a) 04/12/13 Unilever Capital Corp. (a) 06/07/13 Unilever Capital Corp. (a) 06/11/13 Unilever Capital Corp. (a) 07/02/13 Wells Fargo & Co. 06/03/13 Total Commercial Paper (Cost $115,876,000) U.S. GOVERNMENT OBLIGATIONS (25.7% of portfolio) U.S. Treasury Bill 04/04/13 U.S. Treasury Bill 04/18/13 U.S. Treasury Bill 04/25/13 U.S. Treasury Bill 05/16/13 U.S. Treasury Note 03/31/13 U.S. Treasury Note 04/15/13 U.S. Treasury Note 04/30/13 U.S. Treasury Note 05/31/13 U.S. Treasury Note 06/15/13 U.S. Treasury Note 06/30/13 U.S. Treasury Note 07/31/13 Total U.S. Government Obligations (Cost $52,939,228) MONEY MARKET ACCOUNT (8.4% of portfolio) State Street Institutional Liquid Reserves Fund (b) Total Money Market Account (Cost $17,303,603) TOTAL INVESTMENTS IN SECURITIES (Cost $206,280,441) - 100% $ (a) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration only to qualified institutional buyers.The security has been determined to be liquid under criteria established by the Fund's Board of Directors. The total of such securities at period-end amounts to $87,382,040 and represents 42.4% of total investments. (b) 7-day yield at March 28, 2013. At March 28, 2013, the cost of investment securities for tax purposes was $206,280,441.There were no unrealized gains or losses. Generally Accepted Accounting Principles (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. The following is a summary of the inputs used to value the Fund’s investments as of March 28, 2013: Category Level 1 Level 2 Level 3 Total Commercial Paper $
